DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King, Jr. et al. (2006/0042079) in view of Legerius et al. (4883921) and Fitzgerald et al. (6730847).
 	King, Jr. et al. discloses a wire lead connector for retaining and testing at least two wire leads connected therewith, the connector comprising: a connector housing(45) having an open bottom end and a top end including a length therebetween; said bottom end having a first circumference; said top end having a second outer circumference; said first circumference larger than said second circumference; said connector housing tapering from said bottom end circumference to said top end circumference; a square wire spring metal spiral thread (14/50, Fig. 1, [0031]) having an open bottom end and a top end including a length therebetween; said spiral thread tapering from said spiral thread bottom end  to said spiral thread top end; said spiral thread length less than said connector housing length; and said spiral thread taper corresponding to said connector housing taper; said spiral thread mounted to an inside wall of said connector housing (re claims 1 and 9).  King, Jr. et al. also discloses that the housing is thermoplastic material including electrical insulation ([0048]) (re claims 7 and 13).
 	King, Jr. et al. does not disclose the connector housing having a partially open top end, the metal thread having a closed top end, wherein said closed top end recessed below said connector housing partially open top end, and the connector housing being flame-resistant (re claims 1 and 9).
 	Legerius et al. discloses a wire lead connector comprising a connector housing (2) having an open bottom end and a partially open top end; and a metal spiral thread (3) having an open bottom end and a closed top end, wherein the closed top end recessed below the connector housing partially open top end (Fig. 1), wherein the partially open top end comprises a central hole (10) for receiving a testing probe of a tester device (col. 2, lines 49-53) (re claims 2 and 9), wherein the closed top end comprising a metal ball (6) for contact with the testing probe of a tester device (re claims 3 and 10), wherein the closed top end is spaced below and aligned with the central hole (re claim 4), and wherein the central hole guides the testing probe of a tester device to the metal ball (re claims 5 and 11).
 	It would have been obvious to one skilled in the art to modify the connector of King, Jr. such that the housing has a partially open top end, the metal spiral thread has a closed top end, the closed top end recessed below the housing partially open end, the partially open top end comprises a central hole, the closed top end comprises a metal ball, the closed top end is spaced below and aligned with the central hole, as taught by Legerius et al. to provide an accessing means for testing the wire lead connection (col. 1, lines 55-65).
 	Fitzgerald et al. discloses a wire lead connector comprising a connector housing (130) which is flame-resistant (col. 4, lines 55-58).  It would have been obvious to one skilled in the art to modify the connector housing of King, Jr. to be flame-resistant as taught by Fitzgerald et al. to provide the housing with the same property.
 	Re claim 1, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, screwed into, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Re claims 8 and 14, Legerius et al. discloses the housing bottom end including a pair of opposing tabs (11) extending outwardly therefrom for gripping and rotating the housing.  It would have been obvious to one skilled in the art to provide a pair of opposing tabs taught by Legerius et al. at the housing bottom end of King, Jr. et al. to provide gripping and rotating means for the housing.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that King, Jr. discloses the mandrel (10) being conical and round.  There is no way that the round mandrel of King, Jr. could be used to make a threaded engagement in the housing for a square spiral thread as now required.  Examiner would disagree.  Wire 14 of King, Jr. is a square wire, and the wire is used to form a spiral thread.  Accordingly, King does disclose a square wire spring metal thread as cited in claims 1 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841